 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's and Warehousemen'sLocal Union No 14 and Eureka Forest Prod-ucts Co., Inc. Case 20-CD-61120 September 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe charge in this Section 10(k) proceeding wasfiled on 29 September 1983 by the Employer, alleg-ing that the Respondent, International Longshore-men's and Warehousemen's Local Union No 14(ILWU), violated Section 8(b)(4)(D) of the Nation-al Labor Relations Act by engaging in proscribedactivity with an object of forcing the Employer toassign certain work to employees it representsrather than to employees of the Employer Thehearing was held on 8 December 1983 before Hear-ing Officer Alma M Lopez MannThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board affirms the hearing officer's rulings,finding them free from prejudicial error On theentire record, the Board makes the following find-ingsI JURISDICTIONEureka Forest Products Co, Inc (EFP), is aCalifornia corporation engaged in international andcoastwide shipping at its dock facility located atthe foot of 14th Street in Eureka, California, whereduring the last 12 months it derived in excess of$50,000 gross revenues from operations in the FarEast During the past 12 months EFP also shippedgoods and materials such as logs and lumbervalued in excess of $50,000 to points directly out-side the State of California The parties stipulate,and we find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that ILWU and Local Union No2592, Lumber and Sawmill Workers Union, AFL--CIO (LSW), are labor organizations within themeaning of Section 2(5) of the ActII THE DISPUTEA Background and Facts of DisputeEFP is engaged in international and coastwideshipping from its dock facility located in Eureka,California It ships primarily logs and a smallamount of lumber from this dock This facility isregularly staffed by three employees who for manyyears had been represented by LSW 1Logs constituted approximately 70 to 90 percentof EFP's total cargo, and, during the past 10 years,97 percent of the logs shipped have been logs be-longing to EFP With respect to EFP's operations,its employees perform the following functions (1)unloading logs from trucks, (2) spreading logs onthe ground for "scaling,"2 (3) sorting logs accord-ing to specifications from sale orders, (4) pilinglogs into stacks or "decks," and (5) trimming andremanufactunng logs to remove defective parts Inthe course of their duties EFP employees use twotypes of Caterpillar machines, the 966 and 980, tomove the logs Once the logs have been processedin the manner set forth above they are stored untilan order is received for their shipmentIn order to move the logs from the storage areato the dock, EFP employees must first "breakdown" the decks of logs This is accomplished bythe use of one of the Caterpillar machines referredto above After the decks are broken down, EFPemployees use the machines to transport the logsfrom their last point of rest to a ship's tackle,3where stevedores then load them on board theship The movement from the last point of rest tothe ship's tackle is the subject of this disputeOn two occasions, in August and September1983, ILWU requested that EFP replace its em-ployees represented by LSW with longshore em-ployees Each time EFP refused, citing a contractit had with LSW governing the work and employ-ees On 26 September 1983, ILWU put up a picketline at the EFP yard Several ILWU pickets car-ried signs at the entrance gate to EFP's facilitywhich stated that EFP would not hire or recognizethe ILWU The picket line was maintained for ap-proximately 24 hours At the time of the picketing,a ship was docked at EFP's facility awaiting steve-doring work to be performed by Westfall Steve-dore Company EFP's employees were to bring thelumber from its last point of rest to the point belowthe ship's tackle As a result of the picket line,Westfall employees who were ILWU membersceased all work Similarly, the work of EFP em-ployees came to a halt because they could not con-tinue to deliver lumber under the hook of the shipI LSW both prior to and during the hearing disclaimed any interest inthe work in dispute and stated that it no longer represented the employees of EFP who perform the work2 A method by which logs are measured for diameter and length andthen graded according to quality, i e, determining defects and species oflog3 Certain terms such as the 'ship's tackle," beneath the hook of theship," "below the hook of the ship," "pull alongside' and under thehook of the ship" are all used interchangeably to designate the last pointof delivery of the cargo on the dock before it is actually loaded onboardthe ship by stevedores272 NLRB No 34 LONGSHOREMEN ILWU LOCAL 14 (EUREKA FOREST)161when Westfall employees refused to pick up thelumber from the dock and load it aboard the shipLater that day in a telephone conversation, anEFP official asked an ILWU official whetherILWU members employed by Westfall wouldreturn to work if EFP employed members ofILWU to perform the disputed work The ILWUresponse much later that day was that ILWU mem-bers had to have all the work inside the gates ofEFP and that EFP had to replace all of its employ-ees with members of ILWU Additionally, ILWUstated that EFP would have to sign a contract withILWU EFP reiterated its position that it had acontract with LSW and therefore' implied that itwould not reassign the workB Work in DisputeThe work in dispute involves the Movement ofcargo from the last points of rest to the ship'stackle at the Employer's 14th Street 'dock facilityC Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated and that there exists no voluntarymethod of settling the dispute The Employer alsocontends that ILWU has abandoned and/or waivedits claim to the disputed work Additionally, theEmployer asserts that past collective-bargainingagreements with the LSW, past company practice,employer preference, skills, economy and efficien-cy of operations, and area and industry practice allfavor the work being performed by the Employer'semployeesILWU does not contest that there is reasonablecause to believe that Section ,8(b)(4)(D) has beenviolated and that there is no agreed-upon methodfor the voluntary adjustment of the ,dispute It con-tends that the disputed work falls within its juris-diction based on a collective-bargaining agreement,Board certification, industry practice, and skill andefficiency of operationsD Applicability of the StatuteAs noted above, it is uncontroverted that theILWU demanded the disputed work and threat-ened to and did picket the EFP yard in support ofits demandWe find reasonable cause to believe that a, viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act Accordingly, we find that the dis-pute is properly before the Board, for determina-tionE Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors NLRB v Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U S 573(1961) The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular caseMachinists Lodge 1743 (J A Jones Construction),135 NLRB 1402 (1962)The following factors are relevant in making thedetermination of this dispute1 Collective-bargaining agreementsPursuant to a series of collective-bargainingagreements between EFP and LSW, it has beenEFP's longstanding practice to assign to its LSW-represented employees the movement of cargofrom the last point of rest to ship's tackle Sinceabout 28 September 1983, LSW has disclaimed anyinterest in the disputed work and in continuing torepresent EFP employees EFP employees never-theless continue to perform and claim the work indisputeEFP has no contract with ILWUILWU contends that because the collective-bar-gaining agreement between LSW and EFP expired,the historical practice of using non-ILWU long-shore labor is no longer applicable 4 Instead,ILWU 'argues the Pacific Coast Longshore Con-tract Document (PCLCD), a multiemployer collec-tive-bargaining agreement between ILWU and Pa-cific Maritime Association (PMA), an associationof stevedoring and steamship companies, controlsthe labor dispute here Essentially ILWU arguesthat the stevedoring companies, particularly West-fall Stevedore Company, are violating the PCLCDby not forcing ,EFP to relinquish the work in dis-pute to employees represented by ILWUWe are not persuaded by ILWU's argument Atthe outset we note that the provisions of PCLCDcannot be binding on EFP because EFP is not amember of the PMA Even assuming that PCLCDwas applicable, certain provisions of that agree-ment expressly preserve the continuation of "exist-ing practices under which other workers performsuch dock work at an existing facility " (SeePCLCD sec 1 45) Under this provision EFP's ex-,r4 ILWU based its assertion that the collective bargaining agreementhas expired on grounds that, while the parties engaged in negotiations, noformal agreement was ever executed and LSW subsequently disclaimedInterest in the disputed work or continuing to represent EFP's employees 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDisting practice since 1968 of assigning the disputedwork to its employees would be protected.5Additionally, section 1.11 of the PCLCD re-quires that "this document covers the movement ofoutbound cargo only from the time it enters a dockand comes under the control of any terminal, steve-dore, agent or vessel operator covered by thisagreement." The above-quoted section of thePCLCD appears to imply that the PCLCD onlyapplies once the cargo is under the control of thestevedore. Here, the stevedore does not receivecontrol until after the cargo is placed beneath thehook of the ship. Thus the PCLCD, if it applies atall, would do so only after EFP employees haveperformed the disputed work.In these circumstances, we find there are no col-lective-bargaining agreements covering the work indispute. This factor therefore does not favor eitherparty.2. CertificationsThere is no certification covering the EFP em-ployees who perform the disputed work.6 ILWUargues that because it was certified in 1938 in amultiemployer unit of employees engaged in "long-shore work" such certification should flow to EFPvia Westfall Stevedore Company's membership inPMA.We find no merit to ILWU's contention. EFPwas neither a party to the PCLCD nor a memberof PMA. Thus any rights flowing to ILWU byvirtue of PMA or PCLCD are not enforceableagainst EFP, a nonmember. We conclude, there-fore, that this factor does not favor either party.3. Employer preference and past practiceEFP has stated, repeatedly throughout this pro-ceeding, its preference that the disputed work beawarded to its employees in accordance with itspast and present practice. This factor favors anaward of the work to the employees of EFP.4. Area and industry practiceEFP has satisfactorily shown that the work indispute here is the work of its employees. On anareawide basis EFP demonstrated that at CoosBay, Oregon, the port closest to it, non-ILWU em-ployees perform work like that in dispute at five ofthe eight docks. In addition, at all of the docks atCoos Bay employees who perform the disputedwork are invariably employed by the terminal fa-cility rather than by the stevedoring company.5 The agreement between EFP and LSW specifically provided that thedisputed work was to be performed by EFP employees6 EFP voluntarily recognized LSW when it represented EFP's em-ployees.Thus, those terminals, like EFP, utilize their ownemployees rather than going outside for employees.While it is true that in 1981 an arbitrator awardedwork involving cargo handling "from the last placeof rest to the ship's gear" to members of theILWU, that case involved an area distant from theEureka facility and the Board subsequently in thesame case awarded the work in dispute to employ-ees other than those represented by ILWU.7 Onbalance then, the area practice favors the assign-ment of the work to employees of EFP.5. Relative skillsBoth groups of employees appear to be equallyskilled in the operation of the forklifts. Both there-fore are capable of performing the disputed work.This factor, consequently, favors neither groupseeking the work.6. Efficiency and economy of operationsIn addition to performing the work in dispute,EFP's employees (1) unitize, grade, sort, trim, cut,remanufacture, transport, and store logs; (2) breakdown decks of logs; (3) recognize and categorizelogs by sight on the basis of species, diameter,length, and grade; and (4) work during log delaysby overhauling diesel engines and transmissions anddoing yard maintenance, electrical work, carpen-try, and welding. Their ability to perform ,theseother tasks and the absence of evidence that theILWU members are able to perform to this levelwarrant the conclusion that this factor stronglyfavors an award of the work in dispute to employ-ees of the Employer.7. Alleged ILWU agreementEFP alleges that, at an arbitration hearing in-volving the issue of whether a valid labor agree-ment existed between EFP and LSW as of 26 Sep-tember, the date of the instant dispute, FredSantsche, president of ILWU, conceded that if avalid contract was found ILWU would not claimthe work in dispute. The area arbitrator ruled thata valid contract did exist between EFP and LSW.Thus EFP alleges that ILWU has agreed to aban-don and/or waive any claim to the work in dis-pute.Despite EFP's allegation that ILWU has agreedto waive and/or abandon its claim to the work indispute, the plain facts are that ILWU by virtue ofits status as a party to this proceeding has failed toabide by the alleged agreement. ILWU has made alegitimate claim for the work in dispute. It is well7 See International ILWU Local 32 (Weyerhauser Co.), 256 NLRB 167(1981) LONGSHOREMEN ILWU LOCAL 14 (EUREKA FOREST)163settled that the Board will not accord great weightto such an alleged agreement where the union re-fuses to be bound by it 8ConclusionsAfter considering all the relevant factors, weconclude that employees employed by EFP are en-titled to perform the work in dispute We reachthis conclusion relying on employer preference,area and industry practice, and efficiency and econ-omy of operations The determination is limited tothe controversy that gave rise to this proceedingDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute8 Teamsters Local 636 (Gimbel Bros), 251 NLRB 1329 (1980)1 Employees of Eureka Forest Products Co,Inc , Eureka, California, are entitled to perform themovement of cargo from its last point of rest to theship's tackle at the Employer's 14th Street dock2 International Longshoremen's and Warehouse-men's Local Union No 14 is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce the Employer to assign the disputed work toemployees represented by it3 Within 10 days from this date, InternationalLongshoremen's and Warehousemen's Local UnionNo 14 shall notify the Regional Director forRegion 20 in writing whether it will refrain fromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination